DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kadambi (U.S. Publication 2003/0149862), hereinafter Kadambi in view of Wang et al. (U.S. Publication 2010/0169626), hereinafter Wang.




an instruction fetch unit (see Fig. 5, IFU 502), wherein the instruction fetch unit comprises a speculative execution predictor (see Fig. 6, Prediction Logic 601), and the speculative execution predictor compares a program counter (program counter, see Paragraph 63) of a memory access instruction  (see Fig. 5, DCU 512 and Paragraph 109) with a table (scoreboard, see Fig. 6, BRT 615 and Paragraphs 44 and 63) in the speculative execution predictor and marks (marked, see Fig. 6, Marker Unit 607 and Paragraphs 44 and 70) the memory access instruction accordingly, wherein the memory access instruction is a load instruction or a store instruction (load/store instructions, see Paragraph 107), and wherein a load instruction and a store instruction that have an address correlation (ADDRESSS, see Paragraph 63); 

a scheduler unit (see Fig. 8) adapted to adjust (our-of-order, see Paragraph 28) a send order (Note, the ‘adjusted send order’, construed as out-of-order because prior to adjustment, the send order could be construed as ‘in order’) of marked memory access instructions (see Fig. 8, Scoreboard 806)  and send the marked memory access instructions to an execution unit (see Fig. 8, Execution Units); and 



Kadambi does not disclose expressly a table entry stored and the table entry comprises program counters.

Wang does disclose a entry stored (table having a plurality of prediction values, see Abstract) and the table entry comprises program counters (predictor may generate a first prediction value that corresponds to the program-counter value, see Abstract).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Wang into Kadambi.

The suggestion/motivation for doing so would have been to further prevent wasteful operations (see Wang Paragraph 3).

As to claim 2, the modification teaches the processor core according to claim 1, wherein the instruction fetch unit comprises a register (branch history register, see Paragraph 61) set adapted to store the table entry.
  
As to claim 3, the modification teaches the processor core according to claim 1 wherein the speculative execution predictor is further adapted to: update a table entry in the speculative execution predictor according to a speculative execution prediction 

As to claim 8, the modification teaches the processor core according to claim 1, herein the speculative execution predictor only marks a load instruction that is expected to fail speculative execution (scoreboard to reduce mis-speculation, see Kadambi Paragraph 25).  

As to claim 9, the modification teaches the processor core according to claim 1, wherein the speculative execution predictor only marks a store instruction that is expected to fail speculative execution (scoreboard to reduce mis-speculation, see Kadambi Paragraph 25).  

As to claim 10, the modification teaches the processor core according to claim 1 wherein the scheduler unit sends a marked load instruction after a marked store instruction is sent (scoreboard to reduce mis-speculation, see Kadambi Paragraph 25).

As to claim 13, the modification teaches the processor, comprising the processor core according to claim 1 (see Kadambi Paragraph 51 and see Kadambi Fig. 4, 408).  

As to claim 14, the modification teaches the system-on-chip, comprising the processor core according to claim 1 (see Kadambi Paragraph 51).  
.

Allowable Subject Matter

Claims 16-17 are allowed.

Claims 4-7 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Skikantaiah (US 20160139933 A1) discloses PROVIDING LOOP-INVARIANT VALUE PREDICTION USING A PREDICTED VALUES TABLE, AND RELATED APPARATUSES, METHODS, AND COMPUTER-READABLE MEDIA; and

Kumar et al. (US 20110131452 A1) Validation of Processors Using a Self-Generating Test Case Framework.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183